Citation Nr: 1022525	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1952 to 
November 1954.  His DD-214 reflects an additional one year 
and three days of service and the Veteran has reported that 
he served in the National Guard prior to entering active 
duty.

This case was remanded in December 2009 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania 
(RO) for additional development, to include audiological 
examination.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran has claimed that his diagnosed hearing loss and 
tinnitus were both caused by National Guard service and his 
active duty.  Specifically, he has alleged that while serving 
in the National Guard he was exposed to loud noises as part 
of a 90mm gun crew and that, during active duty, he worked in 
the engine rooms of boats and was exposed to loud machinery 
noise.

The claims file reflects that the Veteran's service records 
were destroyed as the result of fire and cannot be 
reconstructed.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Veteran was informed of the missing records 
in a July 2006 letter from the RO and in the September 2006 
rating decision; he later submitted two lay statements 
(observing that he could hear conversations prior to service, 
but seemed to experience difficulty doing so afterwards) in 
support of his claim.

An April 2006 treatment note reflects that the Veteran was 
diagnosed with a mild, sloping to profound sensorineural 
hearing loss in the right ear and a moderately-severe, 
sloping to profound mixed hearing loss in the left ear; no 
opinion was provided as to etiology.  Competent evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Similarly, with regard to the Veteran's service connection 
claim for tinnitus, in Charles v. Principi, 16 Vet. App. 370 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) determined that tinnitus is the type of 
disorder associated with symptoms capable of lay observation.

As indicated in the prior Board remand, a VA examination and 
medical opinion addressing the medical relationship, if any, 
between the claimed disabilities and the reported in- service 
noise exposure is required in resolving the claims for 
service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The RO must  request the exam in accordance with the Court's 
holding in Martinak v. Nicholson, 21 Vet. App. 447, 454-55 
(2007); in response to Martinak, VA issued Training Letter 
No. 09-05 (Aug. 5, 2009), which discusses how to request 
medical opinions for claimed hearing loss and tinnitus, as 
well as the need to ensure the accuracy of any completed VA 
examination reports and medical opinions.

The case was remanded in December 2009 to the RO/AMC for a 
new audiological evaluation and nexus opinion.  The Veteran 
was sent a letter by VA on March 29, 2010 in which it was 
noted that the VA medical facility nearest him had been asked 
to schedule him for an examination in connection with his 
claim.  He was told that he would be notified of the date, 
time, and place of the examination.  

Of record is a computer printout indicating that the Veteran 
failed to appear for his VA examination scheduled on April 8, 
2010.  Although the computer printout notes that, if the 
examination was cancelled, the letter sent to the Veteran was 
to be attached for verification purposes, the Veteran's 
representative noted in May 2010 that no verification letter 
is attached.  

Based on the above, it is not clear from the record whether 
the Veteran was adequately notified of the scheduled VA 
audiological examination on April 8, 2010.

Consequently, the case is again REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for hearing loss 
or tinnitus that is not evidenced by the 
current record.  The Veteran will be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
will then obtain these records and 
associate them with the claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical records.

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the Veteran will be afforded an 
examination to ascertain whether any 
current tinnitus or hearing loss is 
related to his service.  The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. In accord with Martinak and 
Training Letter No. 09-05, the 
examiner will specifically 
indicate, with respect to each ear, 
whether the Veteran currently has 
tinnitus and/or hearing loss to an 
extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz 
of 40 decibels or greater; or an 
auditory threshold for at least 
three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 
decibels or greater; or speech 
recognition scores using the 
Maryland CNC test of less than 94 
percent).

c. After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address, also with 
respect to each ear, whether any 
diagnosed disability is the result 
of injury or disease (to 
particularly include the alleged 
in- service noise exposure) 
incurred or aggravated by his 
service.  If the examiner is unable 
to make a determination without 
resorting to mere speculation, the 
examiner should so state.  A 
rationale must be provided for any 
findings rendered.

d. If the examiner responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the RO/AMC will 
attempt to clarify whether there is 
evidence that must be obtained in 
order to render the opinion non-
speculative and to obtain such 
evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

3.  The RO/AMC will provide the Veteran 
timely notice of the day, time, and 
location of the scheduled examination and 
notify him that it is his responsibility 
to report for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
the aforementioned examination, a copy of 
the notification letter sent to the 
Veteran, or a computer printout with the 
relevant information, showing that notice 
scheduling the examination was sent to the 
last known address will be added to the 
record.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Thereafter, the RO/AMC will review the 
claims files and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

5.  After the above have been completed, 
the RO/AMC will re-adjudicate the 
Veteran's service connection claims based 
on all of the evidence of record.  If 
either of the benefits sought on appeal 
remains denied, the Veteran and his 
representative will be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

